Citation Nr: 0413238	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  02-10 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to 
December 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant disagreed and this 
appeal ensued.  

On October 29, 2002, the appellant testified at a hearing 
before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(b), (c) (West 2002).  
A transcript of that hearing has been associated with the 
record.  

The issues on appeal have been rephrased to reflect more 
accurately the appellant's contentions and the procedural 
history of the case.  In this decision, the Board reopens the 
previously denied claim of service connection for a 
psychiatric disorder, and remands it for additional 
evidentiary development.  


FINDINGS OF FACT

1.  In a January 1998 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
nervous disorder and properly informed him; the appellant did 
not perfect an appeal.

2.  Evidence associated with the record since the January 
1998 rating decision is new and material and so significant 
that it must be considered along with all the evidence of 
record in order to fairly decide the merits of the claim of 
entitlement to service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision denying the appellant's 
claim of entitlement to service connection for a nervous 
condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  Evidence received since the January 1998 rating decision 
is new and material, and the appellant's claim of entitlement 
to service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In a January 1998 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
nervous condition and properly informed him of this action; 
the appellant did not perfect an appeal.  Decisions by the RO 
are final unless appealed to the Board.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).

The appellant now seeks to reopen his claim of entitlement to 
service connection for a psychiatric disorder.  The law and 
regulations allow for reopening a claim, even if finality has 
attached, if new and material evidence has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  
Although the RO adjudicated the claim on its merits, without 
reference to the principles concerning new and material 
evidence outlined above, the Board must nevertheless first 
determine whether new and material evidence has been 
presented to reopen the appellant's claim.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir 1996) ("[T]he Board does not 
have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so 
find.").

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the January 1998 final 
decision.  The evidence received after January 1998 is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board has reviewed all of the additional evidence 
received herein since the January 1998 decision and concludes 
that there is evidence both new and material as it relates to 
the issue of entitlement to service connection for a 
psychiatric disorder, and, therefore, the claim is reopened.  
In March 2001 a VA psychologist treated the appellant.  The 
appellant reported to the psychologist that he had been given 
lysergic acid diethylamide (LSD) by a military official while 
in service and been discharged shortly thereafter.  The 
psychologist opined, "It is possible [the appellant's] LSD 
story represents his explanation for the experiences of a 
psychotic break."  The appellant later provided the 
psychologist with records to support his account of what had 
transpired.  In June 2001, the VA psychologist noted that the 
appellant "may have a case" that his psychological problems 
began during his military service.

The reports of VA psychological treatment in 2001 are clearly 
"new" evidence, because they were not before the RO at the 
time of the January 1998 decision.  The Board also finds the 
evidence to be material because it relates to a specific 
element of the appellant's claim that was essential to the 
January 1998 decision.  The appellant's claim of entitlement 
to service connection was denied in January 1998 because 
there was no indication of a relationship between a current 
nervous condition or psychiatric disorder and the appellant's 
military service.  The new evidence indicates that the 
appellant's psychological problems may stem from his military 
service.  The new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Presuming the credibility of this evidence, the Board 
concludes it is new and material evidence sufficient to 
reopen the claim for service connection for a psychiatric 
disorder.  Thus, the Board reopens the claim for service 
connection for a psychiatric disorder.  


ORDER

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for a 
psychiatric disorder is reopened, and, to this extent, the 
appeal is granted.


REMAND

VA is required to provide a medical examination when such a 
decision is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2003).  The record indicates that the 
appellant is followed by VA for a psychiatric disorder.  The 
appellant has reported having been given LSD in service.  The 
circumstances surrounding the appellant's discharge from 
service are unclear.  As noted above, a VA psychologist has 
opined, "It is possible [the appellant's] LSD story 
represents his explanation for the experiences of a psychotic 
break."  The psychologist later noted that the appellant 
"may have a case" that his psychological problems began 
during his military service.  The appellant has not been 
afforded a VA examination to consider whether he has a 
current psychiatric disorder that his related to his military 
service.  The appellant should undergo a VA mental disorders 
examination.

In July 1999 the appellant was granted disability benefits 
from the Social Security Administration (SSA).  The records 
considered by that agency in making a decision on the 
appellant's claim, including a copy of any decision itself, 
should be obtained.  See 38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2003); see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Martin v. Brown, 4 Vet. 
App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well).

The record indicates that the appellant has received mental 
health treatment at the Vet Center in Thomasville, Georgia.  
The record also indicates that the appellant may have 
received further treatment at the Gainesville, Florida, VA 
Medical Center (VAMC).  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the appellant's claim.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Current records of VA treatment of the 
appellant should be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  Contact the National Personnel 
Records Center (NPRC) and/or other 
appropriate agency to obtain information 
regarding the facts and circumstances 
leading up to/surrounding the appellant's 
discharge from service in December 1969.

2.  Contact the National Personnel 
Records Center (NPRC) and/or other 
appropriate agency to obtain the 
appellant's service medical records 
regarding treatment for mental health.  
(The appellant was evaluated by a 
psychiatrist on November 19, 1969.)  All 
responses, including any additional 
medical records, should be associated 
with the appellant's claims folder.

3.  Obtain copies of the appellant's VA 
medical records from the Thomasville, 
Georgia, Vet Center (or similar facility) 
for treatment from December 1969 to the 
present.  All records maintained are to 
be requested, to include those maintained 
in paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche. All records and 
responses obtained should be associated 
with the claims file.  If any records 
have been archived at a records 
repository, those records should be 
obtained.

4.  Obtain copies of the appellant's VA 
medical records from the Gainesville, 
Florida, VAMC for treatment from June 
2001 to the present.  All records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche. All records and responses 
obtained should be associated with the 
claims file.  If any records have been 
archived at a records repository, those 
records should be obtained.

5.  Obtain from the Social Security 
Administration the decision and records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

6.  The appellant should be afforded a VA 
mental disorders examination to determine 
whether the appellant has a current 
psychiatric disorder that is related to 
his military service.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should review pertinent evidence 
in the claims folder, including records 
of outpatient treatment by a VA 
psychologist in March 2001 and June 2001.

The examiner should express an opinion as 
to whether the appellant has a current 
psychiatric disorder that is "due to," 
"more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
appellant's military service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

7.  After the development requested above 
has been completed to the extent 
possible, again review the record.  If 
the benefit sought on appeal remains 
denied, furnish the appellant and his 
representative with a supplemental 
statement of the case and give them an 
opportunity to respond thereto.  The 
supplemental statement of the case should 
set forth all pertinent laws and 
regulations, and should include a 
discussion of the application of those 
laws and regulations to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



